Citation Nr: 0916299	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an award of special monthly pension (SMP) 
based on housebound status.

2.  Entitlement to an award of special monthly pension (SMP) 
based on a need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an award of special monthly 
pension (SMP) based on a need for aid and attendance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has the following non-service-
connected disabilities: coronary artery disease, status-post 
coronary artery bypass graft, atherosclerotic heart disease, 
and angina pectoris, rated as 60 percent disabling; 
peripheral vascular disease of the right lower extremity, 
rated as 40 percent disabling; peripheral vascular disease of 
the left lower extremity, rated as 40 percent disabling; 
diabetes mellitus, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; gastroesophageal 
reflux disease with hiatal hernia, gastroenteritis, rated as 
10 percent disabling; Bell's palsy, rated as 10 percent 
disabling; degenerative joint disease of the left knee, rated 
as 10 percent disabling; osteoarthritis of the left shoulder 
and multiple joints, rated as noncompensably disabling; gouty 
arthritis of the left foot, rated as noncompensably 
disabling; anemia, rated as noncompensably disabling; and 
acute bronchitis, residuals of pneumonia, rated as 
noncompensably disabling.  The combined non-service-connected 
disability rating is 90 percent.

2.  The Veteran does not have a single disability rated at 
100 percent; however, he is over the age of 65.

3.  The Veteran served for more than 90 days during the 
Vietnam Era, a period of war.


CONCLUSION OF LAW

The criteria for entitlement to SMP benefits by reason of 
being housebound are met.  38 U.S.C.A. §§ 1502, 1513, 1521, 
5107 (West 2002); 38 C.F.R. § 3.351 (2008); Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that there was any error with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.  

II.  Special Monthly Pension

In this case, the Veteran contends that he is entitled to 
special monthly pension based on housebound status, due to 
the impact of his various non-service-connected disabilities.

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the Veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the Veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

However, the Court has held that a Veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).  

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the Veteran have a disability 
rated as permanent and total (100 percent) is excluded if he 
or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the Veteran 
be "substantially confined" to the home or its immediate 
premises is broadly construed and met when the Veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the Veteran be unable to leave the house at 
all. Id. at 222.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

The Veteran's service personnel records reveal that the 
Veteran served for over 90 days during the Vietnam Era, a 
period of war.  38 U.S.C.A. § 101(11).  Service personnel 
records reveal that the Veteran was born in August 1940 and, 
therefore, is currently over the age of 65.  

The Veteran currently has the following non-service-connected 
disabilities: coronary artery disease, status-post coronary 
artery bypass graft, atherosclerotic heart disease, and 
angina pectoris, rated as 60 percent disabling; peripheral 
vascular disease of the right lower extremity, rated as 40 
percent disabling; peripheral vascular disease of the left 
lower extremity, rated as 40 percent disabling; diabetes 
mellitus, rated as 10 percent disabling; hypertension, rated 
as 10 percent disabling; gastroesophageal reflux disease with 
hiatal hernia, gastroenteritis, rated as 10 percent 
disabling; Bell's palsy, rated as 10 percent disabling; 
degenerative joint disease of the left knee, rated as 10 
percent disabling; osteoarthritis of the left shoulder and 
multiple joints, rated as noncompensably disabling; gouty 
arthritis of the left foot, rated as noncompensably 
disabling; anemia, rated as noncompensably disabling; and 
acute bronchitis, residuals of pneumonia, rated as 
noncompensably disabling.  The combined non-service-connected 
disability rating is 90 percent.

In this case, since the Veteran is over the age of 65, 
possesses a disability rating of 90 percent (in excess of the 
required combined 60 percent), and served for more than 90 
days during a period of war, he is entitled to special 
monthly pension on the basis of being permanently housebound.  
Hartness, 20 Vet. App. at 221.  As such, entitlement to an 
award of special monthly pension (SMP) based on housebound 
status is granted.


ORDER

Entitlement to an award of special monthly pension (SMP) 
based on housebound status is granted.

REMAND

The Veteran also seeks entitlement to an award of special 
monthly pension (SMP) based on a need for aid and attendance.

Careful review of the claims folder reveals that the Veteran 
has continued to receive treatment from the VA Medical Center 
in Shreveport, Louisiana, as recently as October 2003, and 
that the Veteran is treated for a number of illnesses.  
However, no medical records dated since October 2003 from the 
VA Medical Center in Shreveport, Louisiana, have been 
associated with the claims folder.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States 
Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  In light of the 
potentially incomplete VA treatment records associated with 
the claims folder, the RO should attempt to obtain all VA 
medical records regarding the Veteran's treatment dated since 
June 2003 from the VA Medical Center in Shreveport, 
Louisiana.

In addition, the most recent VA examination considering the 
Veteran's claim of entitlement to an award of SMP based on a 
need for aid and attendance was performed in July 2004.  The 
Board notes that since that time, the Veteran has submitted 
the report of a private examination, dated in August 2006, 
that indicates that the Veteran's conditions are more severe 
than in July 2004.  As such, the Board has no discretion and 
must remand this matter to afford the Veteran an opportunity 
to undergo a contemporaneous VA examination to assess the 
Veteran's conditions and his claim of entitlement to an award 
of SMP based on a need for aid and attendance.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In a statement submitted by a VA physician, dated in March 
2004, the Veteran was noted to need assistance with his 
activities of daily living; however, the physician indicated 
that the Veteran can dress, shave, bathe, and feed himself.  
Thereafter, in a report of a private physician, dated in 
April 2004, the Veteran was noted to be able to walk one-half 
to one block, travel, care for his needs of nature, feed 
himself, dress himself, bathe himself, get out of bed, and 
remain out of bed all day.  In July 2004 the Veteran was 
afforded a VA Compensation and Pension (C&P) examination 
regarding his claim.  The examiner noted that the Veteran was 
able to provide his own self care; however, he must use an 
electric wheelchair when he travels more than 50 feet.  The 
Veteran submitted the report of a private examination, dated 
in August 2006, regarding his claim of entitlement to an 
award of SMP based on a need for aid and attendance.  The 
report of examination notes that the Veteran is able to walk, 
travel, care for the needs of nature, feed himself, dress 
himself, bathe himself, get out of bed, remain out of bed all 
day, and to go outdoors and, on the same page, that the 
Veteran was unable to undress/dress without assistance at the 
examination and, on page two, was unable to administer his 
own medication.  The Board notes that these examination 
reports are inconsistent and, in the case of the March 2004 
and August 2006 examination reports, internally inconsistent.  
The Board finds that such inconsistencies further warrant 
remand for additional medical examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Attempt to obtain and associate with 
the claims folder VA medical records 
pertaining to the Veteran that are dated 
after October 2003.  Any additional 
pertinent records identified by the 
Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file

2.  After completion of the above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
Veteran to undergo an appropriate 
examination to determine eligibility for 
special monthly compensation based on the 
need for aid and attendance.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate studies deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.  The examiner should address in 
the examination report whether the 
following are present as a result of the 
Veteran's non-service-connected 
disabilities: inability to dress or 
undress himself or to keep himself 
ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this does not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacking at 
the back, etc.); inability to attend to 
the wants of nature; inability to feed 
himself through loss of coordination of 
the upper extremities or through extreme 
weakness; or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his daily environment.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a legible report.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


